ORDER

PER CURIAM.
Terrón Pool (Defendant) appeals from the judgment upon his convictions by a jury for one count of second degree murder, in violation of Section 565.021, RSMo 2000,1 and one count of armed criminal action, in violation of Section 575.015. The trial court sentenced Defendant to life on the murder count and thirty-years’ imprisonment on the armed criminal action count, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.